COURT OF APPEALS FOR THE
                                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                     01-13-00145-CV
Style:                            Helitrans Company
                                  v. Rotocraft Leasing Co., LLC
Date motion filed*:               September 3, 2013
Type of motion:                   Unopposed second motion for extension of time to file appellant’s brief
Party filing motion:              Appellant Helitrans Company
Document to be filed:             Appellant’s Brief

Is appeal accelerated?       No

If motion to extend time:
         Original due date:                            July 8, 2013
         Number of previous extensions granted:             1            Current Due date: September 6, 2013
         Date Requested:                               Additional 60 days

Ordered that motion is:

                   Granted in part
                    If document is to be filed, document due: October 7, 2013
                            The Court will not grant additional motions to extend time absent extraordinary
                             circumstances.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________




Judge’s signature: /s/ Jim Sharp
                                                          Acting for the Court

Panel consists of       ____________________________________________

Date: September 12, 2013




November 7, 2008 Revision